Name: Commission Regulation (EC) No 831/94 of 13 April 1994 amending Regulation (EC) No 769/94 introducing a countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/ 16 Official Journal of the European Communities 14. 4. 94 COMMISSION REGULATION (EC) No 831/94 of 13 April 1994 amending Regulation (EC) No 769/94 introducing a countervailing charge on tomatoes originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 769/94 (3), introduced a countervailing charge on tomatoes origina ­ ting in Morocco ; Whereas Article 26 (1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in Morocco must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 769/94, 'ECU 32,74' is hereby replaced by 'ECU 61,65'. Article 2 This Regulation shall enter into force on 14 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p . 26. 0 OJ No L 90, 7. 4. 1994, p . 23 .